Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2005

USA v. Rivera
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3097




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Rivera" (2005). 2005 Decisions. Paper 1394.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1394


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 03-3097
                                     ____________

                           UNITED STATES OF AMERICA;

                                            v.

                                   DANIEL RIVERA,

                                           Appellant
                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 02-cr-00553)
                     District Judge: Honorable Petrese B. Tucker
                                    ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 25, 2004

       Before: SCIRICA, Chief Judge, FISHER and ALDISERT, Circuit Judges.

                                  (Filed: April 5, 2005)
                                      ____________

                              OPINION OF THE COURT
                                   ____________

FISHER, Circuit Judge.

      Pursuant to Anders v. California, 386 U.S. 738 (1967), appointed counsel for the

Appellant Daniel Rivera originally filed a motion to withdraw from representation and an

Anders brief, concluding, inter alia, that the sentence imposed on Appellant by the
District Court was legal. The appeal was held C.A.V. pending United States v. Booker,

543 U.S. —, 125 S. Ct. 738 (2005), and Appellant’s counsel subsequently informed us by

letter dated February 22, 2005, that Appellant now challenges his sentence under Booker.

We interpret this letter to withdraw counsel’s earlier filed motion to withdraw from

representation, and accordingly do not address whether the Anders brief previously

submitted met the Anders standard.1

       Having determined that the sentencing issues Appellant raises are best determined

by the District Court in the first instance, we will vacate the sentence and remand for

resentencing in accordance with Booker.




       1
        We note, however, some dissatisfaction with the fact that the Anders brief failed
to even acknowledge the U.S.S.G § 3B1.2 issue, which was clearly important at
sentencing and which formed the basis for the informal brief submitted by Appellant after
the Anders brief was filed.

                                             2